Order of the County Court of Nassau county, reversing judgment of the City Court of Long Beach and ordering new trial, reversed upon the law, with costs to appellant, and judgment of the City Court of Long Beach reinstated. We think the City Court had jurisdiction to determine the amount of the rent due to the petitioner, and to give judgment for such amount pursuant to section 1425 of the Civil Practice Act,  which is expressly made applicable to the City Court of Long Beach by section 187, subdivision 7, of the city charter.  Kelly, P. J., Young, Kapper and Hagarty, JJ., concur; Lazansky, J., dissents as to the money judgment, being of opinion that the City Court of Long Beach lacked jurisdiction since the amount of arrears claimed exceeded $1,000.